Zelouf Intl. Corp. v Rivercity, LLC (2014 NY Slip Op 09124)





Zelouf Intl. Corp. v Rivercity, LLC


2014 NY Slip Op 09124


Decided on December 31, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 31, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
THOMAS A. DICKERSON
LEONARD B. AUSTIN
JOSEPH J. MALTESE, JJ.


2013-02236
 (Index No. 18790/10)

[*1]Zelouf International Corp., plaintiff, 
vRivercity, LLC, et al., respondents, Demetrios Bekas, appellant.


Demetrios Bekas, Bayside, N.Y., appellant pro se.
Harrington, Ocko & Monk, LLP, White Plains, N.Y. (John T. A. Rosenthal of counsel), for respondents.

DECISION & ORDER
In an action to set aside a conveyance of stock as fraudulent under the Debtor and Creditor Law, the defendant Demetrios Bekas appeals from an order of the Supreme Court, Queens County (Agate, J.), entered January 10, 2013, which denied his motion for leave to reargue and renew his cross motion for summary judgment on his cross claims against the defendants Rivercity, LLC, Efstathios Valiotis, and Top Cove Associates, Inc., which had been denied in an order of the same court dated July 3, 2012.
ORDERED that the appeal from so much of the order as denied that branch of the motion of the defendant Demetrios Bekas which was for leave to reargue is dismissed, as no appeal lies from an order denying reargument; and it is further,
ORDERED that the order is affirmed insofar as reviewed; and it is further,
ORDERED that one bill of costs is awarded to the respondents.
The Supreme Court properly denied that branch of the motion of the defendant Demetrios Bekas which was for leave to renew his cross motion for summary judgment on his cross claims against the defendants Rivercity, LLC, Efstathios Valiotis, and Top Cove Associates, Inc. Bekas failed to give any justification whatsoever for the failure to present the new facts on the original cross motion, as required by CPLR 2221(e)(3). When no reasonable justification is given for failing to present new facts on the prior motion, the Supreme Court lacks discretion to grant renewal (see Matter of Leone Props., LLC, v Board of Assessors for Town of Cornwall, 81 AD3d 649, 652). Thus the Supreme Court properly denied that branch of Bekas's motion which was for leave to renew (see id.; Bazile v City of New York, 92 AD3d 828).
Bekas's remaining contentions are not properly before this Court.
SKELOS, J.P., DICKERSON, AUSTIN and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court